Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/16/2021 has been entered. Claims 1-23 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20110162463 A1) in view of Clark (US 9082952 B2).

Regarding claim 1, Allen teaches a housing defining a cavity, the housing including a cylindrical body having a first opening and a second opening (Fig.1A-1C, 11, transducer ports 14,15,  Fig.2, 105, 165, Paragraph, 53, lines 5-9)

Further regarding claim 1, Allen teaches a first plug positioned within the first opening, and a second plug positioned within the second opening, each plug having a recess extending from an external surface of a respective one of the first or second plugs to a location ultrasonically adjacent the cavity. (Fig.3, 300, Paragraph 63)

Further regarding claim 1, Allen teaches a pair of transducer assemblies, each transducer assembly positioned within the recess of the respective one of the first or second plugs. (Fig.1A, 12-15, Fig.3, 200, Paragraph 63)

Further regarding claim 1, Allen teaches each transducer assembly including; a signal connector positioned within the recess adjacent the external surface (Fig.2, Fig.3, 125, 216), a transducer having a piezoceramic element (212) positioned within the recess at the location ultrasonically adjacent the cavity (Paragraph 66, lines 10-12, Paragraph 125). (Fig.3, , Paragraph 107, Paragraph 111) 

Allen does not explicitly teach a metallic interconnection spring interconnecting the transducer to the signal connector to pass transducer signals between the transducer and the signal connector.

Clark, in the same field of endeavor teaches a metallic interconnection spring (60) interconnecting the transducer to the signal connector to pass transducer signals between the transducer and the signal connector. (Col.5, line 56-Col.6, line 26, Figs.9-10) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate a metallic interconnection spring interconnecting the transducer to the signal connector to pass transducer signals between the transducer and the signal connector as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 3, Allen teaches wherein each transducer further comprises: a metallic contact disk (302, 308) having a first surface and a second surface. (Fig.8, Fig.3, 200, 302, 308, 306, 310, Paragraph 86)

Further regarding claim 3, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 3, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the second surface of the metallic contact disk (302, 308) and an outer metallic cylinder adjacent an outer surface of the inner ceramic cylinder. (Fig.8, Fig.3, 212, 216, 235, 302, 308, 306, Paragraph 66, lines 10-12)

Allen does not explicitly teach the first surface of the metallic contact disk configured to engage the metallic interconnection spring.

Clark, in the same field of endeavor teaches the first surface of the metallic contact disk (70, 80) configured to engage the metallic interconnection spring (60). (Col.5, line 56-Col.6, line 31, Figs.9-10) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate the first surface of the metallic contact disk configured to engage the metallic interconnection spring as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 4, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 

Further regarding claim 4, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 4, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner ceramic cylinder is surrounded by the outer metallic cylinder. (Fig.20, 944, Paragraph 169)

Regarding claim 5, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 5, Allen teaches a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 6, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main body and the outer metallic cylinder. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67, Paragraph 66, lines 10-12)

Regarding claim 7, Allen teaches wherein each signal connector (216, 125) comprises: an inner connection element; an outer engagement element adapted to engage the recess of the respective one of the first or second plugs; and a ceramic insulator positioned between the inner connection element and the outer engagement element. (Paragraph 69, Paragraph 195,  Fig.5 – Fig.6, 216)

Regarding claim 8, Allen teaches wherein the inner connection element has a coax connector on a first end and a protrusion on a second end adapted to engage a spring. (Paragraph 69, Fig.3, 216, 306) Allen does not explicitly teach a banana socket however it would have been obvious to one having ordinary skill in the art at the time the invention In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allen does not explicitly teach the metallic interconnection spring as claimed.

Clark, in the same field of endeavor teaches the metallic interconnection spring (60) as claimed. (Col.5, line 56-Col.6, line 31, Figs.9-10) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate the metallic interconnection spring as claimed as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 9, Allen teaches wherein the recess of the respective one of the first or second plugs has threads and the outer engagement element has mating threads positioned {00237949-1 }11/15AMT-101USPATENT APPLICATION to mate with the threads of the respective one of the first or second plugs to secure the transducer assembly within the respective one of the first or second plugs. (Paragraph 61, Paragraph 73, Fig.4, 169, 221, 232, Fig.14, 844, 819, Paragraph 129)

Regarding claim 10, Allen teaches high temperature epoxy between the inner connection element and the ceramic insulator and between the outer engagement element and the ceramic insulator. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67)

Regarding claim 11, Allen teaches a signal connector (Fig.2, Fig.3, 125, 216), a 

Further regarding claim 11, Allen teaches wherein each transducer further comprises: a metallic contact disk (302, 308) having a first surface and a second surface. (Fig.8, Fig.3, 200, 302, 308, 306, 310, Paragraph 86)

Further regarding claim 11, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 11, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the second surface of the metallic contact disk (302, 308) and an outer metallic cylinder adjacent an outer surface of the inner ceramic cylinder. (Fig.8, Fig.3, 212, 216, 235, 302, 308, 306, Paragraph 66, lines 10-12)

Allen does not explicitly teach a metallic interconnection spring interconnecting the transducer to the signal connector to pass transducer signals between the transducer and the signal connector and the first surface of the metallic contact disk configured to engage the metallic interconnection spring.

Clark, in the same field of endeavor teaches a metallic interconnection spring (60) interconnecting the transducer to the signal connector to pass transducer signals 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate a metallic interconnection spring interconnecting the transducer to the signal connector to pass transducer signals between the transducer and the signal connector and the first surface of the metallic contact disk configured to engage the metallic interconnection spring as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 13, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 

Further regarding claim 13, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 13, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner ceramic cylinder is surrounded by the outer metallic cylinder. (Fig.20, 944, Paragraph 169)

Regarding claim 14, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 14, a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 15, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main body and the outer metallic cylinder. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67, Paragraph 66, lines 10-12)

Regarding claim 16, Allen teaches wherein each signal connector (216, 125) comprises: an inner connection element; an outer engagement element adapted to engage the recess of the respective one of the first or second plugs; and a ceramic insulator positioned between the inner connection element and the outer engagement element. (Paragraph 69, Paragraph 195,  Fig.5 – Fig.6, 216)

Regarding claim 17, Allen teaches wherein the inner connection element has a coax connector on a first end and a protrusion on a second end adapted to engage a spring. (Paragraph 69, Fig.3, 216, 306) Allen does not explicitly teach a banana socket however it would have been obvious to one having ordinary skill in the art at the time the invention In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allen does not explicitly teach the metallic interconnection spring as claimed.

Clark, in the same field of endeavor teaches the metallic interconnection spring (60) as claimed. (Col.5, line 56-Col.6, line 31, Figs.9-10) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate the metallic interconnection spring as claimed as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 18, Allen teaches a piezoceramic element. (Fig.3 – Fig.6, 212, Paragraph 66, lines 10-12, Paragraph 125) and a metallic contact disk (302, 308) having a first surface and a second surface. (Fig.8, Fig.3, 200, 302, 308, 306, 310, Paragraph 86)

Further regarding claim 18, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 18, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the 

Allen does not explicitly teach to pass transmit and receive signals between the piezoceramic element and the metallic contact disk.

Clark, in the same field of endeavor teaches to pass transmit and receive signals between the piezoceramic element and the metallic contact disk. (Col.5, line 56-Col.6, line 31, Claim 1, Figs.9-10)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate to pass transmit and receive signals between the piezoceramic element and the metallic contact disk as taught by Clark in order to provide electrical connection and to provide drive signals. 

Regarding claim 20, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 

Further regarding claim 20, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 20, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner 

Regarding claim 21, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 21, Allen teaches a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 22, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main body and the outer metallic cylinder. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67, Paragraph 66, lines 10-12)



Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Clark and Martinotto (Document Id: US 20140311833 A1). 

Regarding claim 2, Allen teaches a piezoceramic element (212, Paragraph 66, lines 10-12) but does not explicitly teach wherein the piezoceramic element is modified lead metaniobate or modified lead zirconate titanate.
Martinotto, in the same field of endeavor teaches wherein a piezoceramic element is modified lead metaniobate or modified lead zirconate titanate. (Paragraph 42, lines 4-8) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate wherein the piezoceramic element is modified lead metaniobate or modified lead zirconate titanate as taught by Martinotto in order for the piezoceramic element to have a low aging characteristics and low mechanical Q and a highly stable dielectric constant with variations of temperature and pressure.

Regarding claims 12 and 19, the claims disclose substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claim 12 and 19, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 12 and 19 are rejected for the same rational over the prior art cited in claim 2.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Clark and McDermott (US 20050183739 A1).

Regarding claim 23, Allen teaches the pair of transducer assemblies (200) are spaced from the cavity. (Fig.3, Fig.2) Allen illustrates in Figs. 2-3 that transducer assemblies (200) are spaced apart and everything on the other side of element 120 is considered a cavity, thus the pair of transducer assemblies (200) are spaced from the cavity.

Allen does not explicitly teach wherein the first and second openings do not extend to the cavity.
McDermott, in the same field of endeavor teaches wherein the first and second openings do not extend to the cavity. (Paragraphs 38, 54, Claim, 24, Fig.4) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate wherein the first and second openings do not extend to the cavity as taught by McDermott in order to avoid interference with the cavity thus avoiding any kind of debris to inter the cavity though the openings. 

Response to Arguments
Applicant’s clarification to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (a) and (b) of claims 6, 10, 15 and 22. Accordingly the rejection has been withdrawn.	

Applicant’s arguments with respect to claim(s) 1, 3, 11 and 18 have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645